Citation Nr: 0940019	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  05-35 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

In September 2007, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board 
for further appellate action.


FINDING OF FACT

Competent medical evidence has shown that the Veteran had 
elevated blood pressure readings shortly following discharge 
from active service that has continued to the present.


CONCLUSION OF LAW

The criteria for establishing service connection for 
hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to grant the claim 
for service connection for hypertension, the Board finds that 
no discussion of VCAA compliance is necessary at this time.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of entitlement to service 
connection, there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all of the evidence of record and the evaluation 
of its credibility and probative value.  38 U.S.C.A. 
§ 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2009).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2009).  If the Board determines that the preponderance of 
the evidence is against the claim, then it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is not applicable.  Ortiz, 274 
F.3d at 1365.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's service treatment records are negative for any 
diagnosis or treatment of hypertension.  At his February 1966 
entrance examination, his sitting blood pressure measured 
136/78, and he denied any history of high blood pressure.  At 
his November 1969 separation examination, his sitting blood 
pressure measured 138/84.  There are no blood pressure 
readings noted in the service treatment records other than on 
his entrance and separation examinations.  The Veteran was 
discharged from active service in December 1969.

Less than one year after his service discharge, at an April 
1970 pre-employment physical examination for Merck, the 
Veteran's blood pressure measured 156/84, and an impression 
of slight systolic hypertension was rendered.

The Veteran underwent a VA general medical examination in 
September 1972.  On that occasion, he reported that he had 
been treated with pills for high blood pressure in 1970 and 
1971 by two different private treatment providers.  His blood 
pressure at this examination measured 134/88 when sitting, 
138/90 when recumbent, and 134/90 when standing.  He was 
diagnosed with high blood pressure on history and early 
hypertension.

A September 1977 private treatment record noted that the 
Veteran's blood pressure had improved and measured 132/88, 
but he was still diagnosed with hypertension.  A February 
1978 private treatment record noted that his blood pressure 
had been 170/120 only twelve days prior.  The medical 
evidence of record documents that the Veteran has been on 
continuous medication for hypertension since at least July 
1991.

In an August 2004 statement, one of the Veteran's fellow 
soldiers submitted a statement to say that he knew that the 
Veteran had suffered from high blood pressure during their 
time together in service.

The Veteran underwent a VA hypertension examination in August 
2004.  On that occasion, he reported that he was diagnosed 
with hypertension in service and had had several occurrences 
of elevated blood pressure during that time.  He also stated 
that he was started on medication for hypertension in 1973, 
and it was noted that he currently took high blood pressure 
medication.  His blood pressure at this examination measured 
142/88 and 142/90.  He was diagnosed with essential 
hypertension.

The Veteran underwent another VA hypertension examination in 
July 2009.  On that occasion, the Veteran again reported that 
he was diagnosed with essential hypertension in the military 
and stated that he was told that his blood pressure was 
elevated in the military.  He stated that he started 
medication for essential hypertension in 1973, and it was 
noted that he currently took high blood pressure medication.  
His blood pressure at this examination measured 160/90, 
150/92, and 150/90.  He was diagnosed with uncontrolled 
essential hypertension with mildly elevated blood pressure 
readings.  The examiner concluded that the Veteran did have 
essential hypertension within one year following his 
discharge from service, based on the findings of the April 
1970 pre-employment physical examination.  The examiner also 
opined that the Veteran's current hypertension is not related 
to service, as it is essential in nature and therefore 
idiopathic with no known cause.

The Board finds the Veteran's statements on his 1972 
application and to the examiner at that time that he was 
treated with pills for high blood pressure in 1970 and 1971 
to be credible.  While the evidence does not include repeated 
blood pressure readings at the time of the April 1970 
employment physical, the fact remains that he did have 
elevated systolic pressure and was diagnosed at that time 
with slight systolic hypertension.  The VA examiner noted 
that the Veteran did have essential hypertension within one 
year following discharge from service.  The Board finds that 
the elevated pressure noted in April 1970, along with 
credible statements that he was placed on medication for high 
blood pressure in 1970 establish that his disability more 
nearly approximated the criteria for a 10 percent rating for 
hypertension within the year following his discharge from 
service.  This is further supported by the fact that he was 
noted to have hypertension in 1972 when three readings were 
actually taken, and the evidence of record reflects that he 
continued to have hypertension during 1970's and during the 
1990's to the present.  The Board acknowledges that the July 
2009 examiner opined that the Veteran's hypertension is not 
related to service; however, the context of this statement 
reflects that he believes the service did not cause the 
hypertension as essential hypertension is idiopathic in 
nature.  To establish service connection, however, the fact 
that the condition arose during service or within the 
presumptive period is sufficient.  Such is the case here.  
After resolving all doubt in the Veteran's favor, the Board 
finds that the preponderance of the evidence supports a grant 
of service connection for hypertension on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  





ORDER

Entitlement to service connection for hypertension is 
granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


